Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Claims 5 and 7-10 Allowed.
Applicant’s arguments were persuasive and examiner agrees that the amended claims overcomes the previously cited prior art. The specific amendment “and whose detection angular range in a horizontal direction is several degrees,” & “and whose detection angular range in the horizontal direction is broader than that of the LiDAR,” overcomes the cited prior art rendering the claims novel and non-obvious over the prior art of record. 
Further, the best prior art found fails to teach a critical element of the claimed invention even when combined, therefore, the deficiencies in Johnson et al. described in Applicant’s Remarks, filed 02/28/2022, are not cured with the prior art of record.
Therefore, the claim features of “a LiDAR detecting a distance of a body which lies in the surroundings of an own marine vessel, with use of a laser, and whose detection angular range in a horizontal direction is several degrees, a short range body detection sensor whose detectable distance of the body is shorter than a detectable distance of the LiDAR, and whose detection angular range in the horizontal direction is broader than that of the LiDAR, a docking object detector detecting a docking object, which is an object at which the own marine vessel is to dock, based on an output signal of the LiDAR, an obstacle detector detecting an obstacle in the surroundings of the own marine vessel, based on an output signal of the short range body detection sensor, and a docking determination calculator determining whether docking at the docking object is achievable or not, based on a detection result of the docking object and a detection result of the obstacle, and outputs a determination result,” when considered in view of other claimed features renders the claims novel and non-obvious in view of the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY M GARTRELLE whose telephone number is 313-446-6539.  The examiner can normally be reached on Telework 9:30am-5:30pm (EST)
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANTHONY M GARTRELLE/				Examiner, Art Unit 3661                                                                                                                                                                
3/12/2022

/RUSSELL FREJD/Primary Examiner, Art Unit 3661